Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Du (US20150242605).
Regarding Claim 1,9 and 17, Du discloses a method implemented using a device comprising:  5acquiring user information; (Paragraph [0033 lines 21-24] Examiner Notation (E.N.) The user information can be acquired from sensors. The user information can include names, ID, passwords etc.) 
analyzing the acquired user information to generate a trust score; (Paragraph [0049 lines 5-10] E.N. the trust block looks for persistency over time of the user action. 
and implementing a transaction proxy to limit usability of the device based on the trust score, (Paragraph [0087 lines 15-21] E.N. If the trust coefficient value is below the required threshold, the device may be locked or have a limited accessibility until proper authentication by the user)
wherein the transaction proxy enables a user to remain anonymous. (Paragraph [0087 lines 21-24] 
E.N. The local trust broker (which can act as a proxy due to its ability to manage user credentials and manage authentication privacy) can control the release of personal information or authentication information (i.e. the local trust broker is able to allow a user to remain anonymous))
	Regarding Claims 9 and 17, Du further discloses a non-transitory memory and a processor coupled to the memory (Paragraph [0028]).

	Regarding Claim 2,10 and 18, Du teaches the method, system and apparatus of Claims 1,9 and 17. Du further discloses wherein the acquired user information includes user actions. (Paragraph [0079 lines 1-4] E.N. The Privacy Vector (PV) can request for authentication and additional data from the user such as biometric sensor information, user input data request, authentication information request etc.)

Regarding Claim 3,11 and 19 Du teaches the method, system and apparatus of Claims 2,10 and 18. Du further discloses wherein the user actions include walking, typing and using the device. (Paragraph [0049 lines 8-10] E.N. Regular walks, persistency of phone uses read upon user actions such as walking and using the device.)

Regarding Claim 4,12 and 20 Du teaches the method, system and apparatus of Claims 1,9 and 17. Du further discloses wherein the trust score increases based on matches of the acquired user information with stored information about the user. (Paragraph [0079 lines 5-14] E.N. The sensor data is matched with predefined user security preferences or data in order to receive a trust coefficient.

Regarding Claim 5,13 and 21 Du teaches the method, system and apparatus of Claims 1,9 and 17. Du further discloses utilizing machine learning to analyze the acquired user information. (Paragraph [0066] E.N. Machine Learning is used to utilize the biometrics and sensors data from the device)

Regarding Claim 6,14 and 22 Du teaches the method, system and apparatus of Claims 1,9 and 17. Du further discloses wherein when the trust score is below a threshold, the usability of the device is limited to a first set of capabilities, (Paragraph [0035] E.N. The lower a user’s score is, the more limited access they have to the device. 
and when the trust score is equal to or above the threshold, the usability of the device is not limited to the first set of capabilities. (Paragraph [0035] A user with a high-level trust coefficient is able to access sensitive information without any interruptions.)

Regarding Claim 7,15 and 23 Du teaches the method, system and apparatus of Claims 1,9 and 17. Du further discloses wherein limiting usability of the device limiting which 25transactions are allowed. (Paragraph [0035] If a user has a medium-level trust coefficient, they can only execute small transactions. If the user has a low-level trust coefficient, they can only access the browser and not execute any transaction.)

Regarding Claim 8,16 and 24 Du teaches the method, system and apparatus of Claims 1,9 and 17. Du further discloses prompting a user to perform an additional test to increase the trust score, when the trust score is below a threshold. (Figure 3 and Paragraph [0056] E.N. The graph depicts the dynamic nature of trust coefficient in a continuous authentication environment. The user is able to perform authentication tasks to raise their trust coefficient)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Du (US20150242605) in view of Garfinkle (US2014244515) and in further view of Hockey (US20190318122).
	Regarding Claim 25, Du discloses the apparatus of Claim 17. Du does not, but in related art, Garfinkle teaches wherein the processor is further configured for: processing an application, wherein the application includes a list of transactions, (Paragraph [0386] E.N. The system includes a document processing engine which is used to identify and/or obtain transaction information.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du to incorporate the teachings of Garfinkle because Du does not explicitly teach processing a list of transaction which is taught by Garfinkle. Incorporating the teachings of Garfinkle to Du allows for a system to gain information regarding transactions to be used for the user’s anonymity and security. 
	Du and Garfinkle do not, but in related art, Hockey teaches: and when a transaction is initiated, transaction information stored as an encrypted file is sent to the transaction proxy which decrypts the encrypted file and performs the transaction based on the transaction information. (Paragraph [0013-0014] E.N. Request by a vendor (when a transaction is imitated) is processed by the inner and outer system. The inner and outer system encrypt/decrypt information to determine if the request is verified before authorizing the transaction. The vendor never has access to the customer’s account information at any time.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du in view of Garfinkle to incorporate the teachings of Hockey because Du and Garfinkle do not explicitly teach performing transaction based on the transaction information sent. Incorporating the teachings of Hockey to Du and Garfinkle allows for a secure way of conducting transactions to a third-party vendor without risking/providing personal information to the vendors. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AAYUSH ARYAL/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435